Citation Nr: 9912296	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to Agent Orange while on active 
duty in the military.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1959 until retiring in July 1979.

In June 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claim for service connection for peripheral 
neuropathy, claimed as secondary to exposure to a toxic 
herbicide ("Agent Orange") during service.  He timely 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).


FINDINGS OF FACT

1.  The veteran served on active duty in Vietnam during the 
Vietnam Era.

2.  The veteran reports experiencing numbness in his left 
thumb and lower right leg since at least 1994, which he 
believes is attributable to peripheral neuropathy due to 
exposure to Agent Orange.

3.  There is no competent medical diagnosis of either 
peripheral neuropathy or any disease for which the Secretary 
has determined that a presumption of service connection is 
warranted on the basis of exposure to Agent Orange.

4.  There is otherwise no competent medical evidence of 
record of a link or nexus between the veteran's complaints of 
numbness in his left thumb and right lower leg and his 
service in the military, to include exposure to Agent Orange 
therein.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy 
secondary to exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's Department of Defense Form 214 (DD Form 214) 
indicates that he served on active duty in Vietnam during the 
Vietnam Era and, as a result, received numerous medals and 
commendations, including the Combat Infantry Badge (CIB).  
He alleges that exposure to Agent Orange while stationed in 
Vietnam eventually led to the development of peripheral 
neuropathy, manifested by numbness in his left thumb and 
lower right leg, warranting a grant of service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Organic diseases of the nervous system (such as peripheral 
neuropathy), will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

Additionally, a veteran who, during his period of active duty 
in the military, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  See McCartt v. West, No. 97-1831 (U.S. Vet. 
App. Feb. 8, 1999).  Even if the presumptive provisions do 
not apply, service connection for a disease claimed to be due 
to Agent Orange exposure may be established by proof of 
direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S.Ct. 1171 (1998).  See also Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).

However, the preliminary determination to be made with 
respect to any claim for VA benefits is whether the claim is 
well grounded.  A claim is well grounded if it is 
"plausible, meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of 38 C.F.R. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) also has held, however, although a claim need 
not be conclusive to be well grounded, competent evidence-
and not just allegations-to justify concluding that the 
claim is at least plausible must nonetheless accompany it.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Court 
has further held that, where the determinative issue involves 
a medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The burden of 
showing the claim is well grounded-if judged by a fair and 
impartial individual-resides with the veteran.  If it is 
determined he has not satisfied this initial burden, then his 
appeal must be denied, and VA does not have 
a "duty to assist" him in developing the evidence pertinent 
to his claim.  See Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  The nexus requirement may be satisfied 
by evidence showing that a chronic condition subject to 
presumptive service connection became manifest to a 
compensable degree within the prescribed period after 
service.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Again, however, 
such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or during any applicable presumptive period 
after service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

At the outset, the Board notes that, although the veteran has 
asserted that he experiences numbness in his left thumb and 
lower right leg, the only medical evidence of record reflects 
no specific diagnosis of a condition to which any such 
symptoms are attributable.  A January 1987 report of VA 
examination culminated in diagnoses of a residual fracture of 
the left little toe, history of right shoulder bursitis, and 
no deafness.  The report of a June 1987 Agent Orange 
screening examination includes diagnoses only of mild anemia 
and probable osteophyte, dorsum of the left foot (first 
metatarsal).  A January 1990 medical record reflects that 
there were then no complaints, and includes the examiner's 
impression that the veteran was "healthy."  In the absence 
of evidence of a current disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  However, even accepting as credible the veteran's 
assertions that he experiences such symptoms, and assuming, 
arguendo, that he suffers from a disability manifested by 
such symptoms, the claim must still be denied as not well 
grounded in the absence of competent medical evidence of a 
nexus between such symptoms and the veteran's active military 
service. 

Although the veteran's DD Form 214 confirms that he had a 
tour of active duty in the Republic of Vietnam within the 
prescribed period, he is not entitled to a presumption of 
service connection on the basis of claimed exposure to Agent 
Orange in service.  In order for the presumption to apply, in 
addition to the requisite service, there also must be 
medical evidence indicating that he has one of the enumerated 
conditions of 38 C.F.R. § 3.309(e).  While acute and subacute 
peripheral neuropathy (defined as a transient neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset, see 
38 C.F.R. § 3.309(e), Note 2) is among the listed diseases, 
there is no medical indication whatsoever that the veteran 
has, or has ever had this condition.  It is significant to 
note that the disease must have become manifest to a degree 
of 10 percent or more at any time within one year after 
the last date on which the veteran was exposed to an 
herbicide agent during active service (presumed be the last 
date of service in Vietnam).  38 C.F.R. § 3.307(a)(6)(ii)-
(iii).  There is no medical demonstration that these 
provisions have been met.

The Board acknowledges that, a various times in his 
communications with VA-including in written statements 
submitted in July 1996, January 1997, September 1997 (Notice 
of Disagreement), February 1998 (Substantive Appeal), 
November 1998, and most recently in March 1999-he alleged 
that a VA doctor at the outpatient clinic in Worcester, 
Massachusetts, examined him during the "1980s" and told him 
that he had "Agent Orange properties in [his] system."  
However, none of the actual medical records obtained from 
this clinic (noted above) support his allegations, 
demonstrate a diagnosis of subacute and acute peripheral 
neuropathy (or other disease listed at 38 C.F.R. § 3.309(e)), 
or otherwise indicates that the criteria for application of 
the above-referenced presumptive provisions (pertaining to 
Agent Orange exposure) have been met.  

Furthermore, as there is no medical evidence of a diagnosis 
of peripheral neuropathy or of any organic disease of nervous 
system within one year of the veteran's discharge from 
service, there is likewise no basis for a presumption of 
service connection under the provisions of 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309. 

Finally, as there is otherwise no competent medical evidence 
of a nexus between the symptoms the veteran experiences and 
his military service, to include Agent Orange exposure 
therein, the veteran also cannot establish service connection 
on the basis of direct causation.  While the veteran may well 
believe that he has peripheral neuropathy (manifested by 
these symptoms) as a result of exposure to Agent Orange 
during service, as a layman, he does not have the medical 
expertise or training to either diagnose this condition or to 
relate his alleged symptoms to it. Hence, his opinions in 
either of these critical respects have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
More is required to make a claim well grounded than mere 
allegations, alone; there must be medical evidence supporting 
the allegations.  Tirpak, 2 Vet. App. at 611.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for peripheral neuropathy secondary to 
exposure to Agent Orange is well grounded, VA is under no 
"duty to assist" him in developing the evidence pertinent 
to his claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
Moreover, since records indicate the RO notified him in a 
September 1996 letter that he could undergo a comprehensive 
VA medical examination ("free of charge") to determine 
whether he, in fact, has acute and subacute peripheral 
neuropathy or other residuals as a result of exposure to 
Agent Orange, the Board finds that the provisions of VA's 
Adjudication Procedure Manual, M21-1, Part III, par. 5.10(a) 
have been satisfied.  Also, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997). As the veteran 
acknowledges that he has only been seen since service at the 
Worcester clinic concerning his purported Agent Orange 
residuals, there are apparently no other outstanding medical 
records that could support his claim.

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
October 1997 Statement of the Case (SOC) of the requirement 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that 
is necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its "duty to 
inform" him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).

As a final point, the Board empathizes with the veteran's 
frustrations in his dealings with VA, partly because his 
service medical records are not available for consideration 
(for some unexplained reason), but also because the 
statements he says were made by the doctor at the VA 
outpatient clinic in Worcester, concerning him having 
residuals of exposure to Agent Orange, are not documented in 
his claims file.  As to the absence of his service medical 
records, the Board emphasizes that-even if available for 
consideration-they could not show evidence of current 
disability (which, as alluded to above, is a threshold 
requirement for a well-grounded claim), and even the veteran, 
himself, acknowledged in his June 1996 application for 
service connection, and in various statements since 
submitted, that he did not receive any treatment for 
peripheral neuropathy or associated residuals at any time 
during service.  Also, since the dispositive issues do not 
pertain to the absence of his service medical records, but 
rather, to the absence of a current diagnosis of acute and 
subacute peripheral neuropathy, and medical evidence linking 
the condition to service (or to exposure to Agent Orange 
during service), the fact that his service medical records 
are not available is not prejudicial to his claim in this 
regard either.  Although he believes that statements made by 
a doctor at the VA outpatient clinic in Worcester show that 
he has acute and subacute peripheral neuropathy as a result 
of exposure to Agent Orange, the Board again emphasizes that 
this simply is not indicated or otherwise suggested in any of 
the records of treatment and evaluation at that facility.


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for peripheral neuropathy secondary to 
exposure to Agent Orange is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

